Citation Nr: 1450983	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  09-38 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for bilateral pes planus.

2.  Entitlement to a total evaluation based upon individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from October 1968 to March 1989.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  After this matter was certified to the Board, the Veteran submitted additional argument and medical evidence in support of his claim.  The Board subsequently received a waiver of RO consideration for this evidence.  38 C.F.R. § 20.1304.  

In December 2011 correspondence, the Veteran submitted a November 2011 treatment record from the Ankle and Foot Center.  As he appears to be raising claims of entitlement to increased evaluations for his service-connected plantar fasciitis and tarsal tunnel syndrome of the right and left feet, these matters are referred to the Agency of Original Jurisdiction (AOJ) for clarification and any appropriate action.  38 C.F.R. § 19.9(b) (2013). 

In Rice v. Shinseki, the Court held that once a Veteran submits evidence of a medical disability, makes a claim for the highest rating possible, and submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a), that an informal claim identify the benefit sought has been satisfied, and VA must consider whether the claimant is entitled to a total disability rating for compensation on the basis of individual unemployability (TDIU) rating.  See Rice v. Shinseki, 22 Vet. App. 447, 451 (2009).  In the present case, the Veteran has consistently contended that he is unable to work due to his service-connected pes planus disability.  Accordingly, his claim for TDIU, which is included on the title page, is part and parcel of this issue.  As will be discussed in more detail below, further evidentiary and procedural development is necessary before the matter of entitlement of TDIU may be adjudicated by the Board.  The Board notes that a claim for TDIU based upon all his service-connected disabilities is currently pending before the AOJ.  See September 2014 rating decision.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's bilateral pes planus has not been manifested by pronounced symptoms, including marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, that is not improved by orthopedic shoes or appliances.

CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for service-connected bilateral pes planus have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code (Code) 5276 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  A June 2008 letter explained the evidence necessary to substantiate this claim, the evidence VA was responsible for providing, the evidence the Veteran was responsible for providing, and how effective dates of awards are assigned.  A November 2008 letter provided the required Vazquez-notice and a September 2009 statement of the case readjudicated the claim.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond/supplement the record; he has not alleged that notice was less than adequate.

The Veteran's pertinent VA and private treatment records have been secured.  The RO arranged for VA foot examinations in June 2008, February 2010, and May 2011.  The Board finds these VA examinations cumulatively to be adequate for rating purposes; as the examiners expressed familiarity with the record/pertinent medical history, and conducted thorough examinations, noting all findings necessary for consideration of the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from a disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When a question arises as to which of two ratings shall be applied under a particular diagnostic code, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.   

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Where (as here) an increase in the level of a service-connected disability is at issue, the primary concern is the current level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  "Staged" increased ratings may be appropriate where different levels of severity are shown during distinct periods of time.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40. 

The Veteran's bilateral pes planus is rated 30 percent under 38 C.F.R. § 4.71a, Code 5276.  Consequently, the focus is on the schedular criteria that would provide for a rating in excess of 30 percent.

Where pes planus is bilateral and severe, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities, a 30 percent rating is assigned.  Where pes planus is bilateral and pronounced, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation that is not improved by orthopedic shoes or appliances, a 50 percent rating is assigned.  38 C.F.R. § 4.71a.  

The criteria for evaluating pes planus are not expressly written in the conjunctive as there is no "and" in the listed symptoms.  Accordingly, it is not expected that all cases of pes planus will show all the findings specified.  See Dyess v. Derwinski, 1 Vet. App. 448, 455-56 (1991) (applying 38 C.F.R. § 4.21 when evaluating pes planus).  Essentially the criteria list symptoms equating to mild, moderate, severe and pronounced pes planus.  Additionally, the criteria for evaluating pes planus are not successive in nature; thus, it is not necessary that all criteria be met for a lower rating to allow for the next higher rating.  See Tatum v. Shinseki, 23 Vet. App. 152, 155-56 (2009).  The rating criteria that most accurately reflects the Veteran's disability picture is of the most importance.  See 38 C.F.R. § 4.7.

Under Code 5284, a 10 percent rating is warranted for other foot injuries that are moderate.  Moderately severe and severe other foot injuries are to be rated 20 and 30 percent, respectively.  A note to Code 5284 provides that a 40 percent rating will be assigned where there is an actual loss of use of the foot. 

The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, so that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.   

On July 2008 VA examination, the Veteran complained of pain, heat, and stiffness in both feet while standing, walking, and at rest.  He also reported daily flare-ups of foot joint disease which requires that he sit for one to two hours until the symptoms subside.  He is unable to stand for more than 15 to 30 minutes and is unable to walk more than a few yards.  He reported using orthotic inserts with poor results.  On physical examination, there was objective evidence of painful motion of the medial aspect of both feet with active and passive range of motion, and objective evidence of tenderness at the metatarsal joints of the first to fifth toes and the medial aspect of both feet.  Achilles alignment was normal on non weight bearing but inward bowing was present on weight bearing (correctible with manipulation).  Mild pronation was noted.  The arch of each foot was present on non weight bearing but was not present on weight bearing.  There was pain on manipulation of both feet.

There was also no varus/valgus angulation of the os calcis in relationship to the long axis of the tibia/fibula. There was left heel valgus of five degrees (correctible by manipulation) and the weight bearing line was medial to the great toe.  There was no muscle atrophy of either foot.  Minimal mild hallux valgus deformity of the right side was noted, but this did not compromise range of motion and there was no joint stiffness.  X-rays of the left foot showed pes planus and x-rays of the right foot showed pes planus and mild hallux valgus deformity, both of which were unchanged from an earlier study.  The diagnosis was moderate bilateral pes planus, with mild hallux valgus deformity on the right side, which caused significant occupational effects.

On July 2008 private evaluation, the Veteran complained of severe pain in both feet, describing his pain as a 10 on a scale of 1-10 (10 being the worst).  Although shoe inserts helped a little while in service, they now make the pain worse.  On physical examination, he had a pronated gait pattern.  There was marked tenderness with palpation of the plantar fascia bilaterally and on the plantar aspect of the first through fifth metatarsophalangeal area.  There was also tenderness with palpation of the digits.  A nerve conduction study was performed to address his complaints of burning, numbness, and pain in the legs and feet.  Unobtainable sural responses were considered to be an indication of small fiber sensory neuropathy.  Mild bilateral tarsal tunnel syndrome and multiple lumbosacral nerve root irritations were noted.  A diagnosis of chronic painful bilateral plantar fasciitis was given.

VA treatment records show that in February 2009, the Veteran was seen for complaints of chronic burning and tingling sensations to the bottom of both heels.  On physical examination, pedal pulses were palpable.  Sensation was intact.  There was hypersensitivity to touch on the plantar aspect of both feet.  There was pain on palpation to the medial aspect of the posterior inferior aspect of the bilateral calcaneus but no other gross deformities.  Diagnoses given included tarsal tunnel syndrome, Baxter's neuritis, fasciitis, and pes planus.

The Veteran was seen by VA in May 2009 for complaints of burning pain in both feet.  X-rays showed pes planus of the left foot more so than the right, however the right was noted to be more symptomatic.  An MRI showed a cystic lesion at the distal tibialis posterior tendon proximal to insertion, and hyperplasia of the tendon and flexor retinaculum.  Hypersensitivity was also noted with range of motion testing.

In a June 2009 statement, the Veteran's wife reported that he suffered from severe sharp pains, burning sensations, and discomfort in both feet.  She reported an unsteady gait and stated that he is having more difficulties walking and staying on his feet for long periods of time.  She also stated that his condition has worsened and that he has been unable to work since 2000 because of his foot condition.

A June 2009 VA podiatry treatment record notes that the Veteran was seen for bilateral venous insufficiency.  Cyanosis and hyperpigmentation were considered consistent with venous insufficiency.  Edema was noted to be localized to the ankle and dorsal foot.  After additional testing, venous insufficiency and bilateral pes planus were both diagnosed.

On February 2010 VA foot examination, the Veteran reported pain, swelling, redness and stiffness (while standing, while walking, and at rest), and fatigability, weakness, and lack of endurance (while standing and walking).  He reported no flare-ups of foot joint disease but stated that he was unable to stand for more than a few minutes or walk more than a few yards.  Orthotic inserts provided poor results.  

On physical examination, there was evidence of painful motion, swelling, and tenderness bilaterally, but no evidence of instability, weakness, or abnormal weight bearing.  Extreme tenderness "to even the slightest touch" was noted.  Achilles alignment was normal.  There was no forefoot or midfoot malalignment or pronation.  The arch of each foot was present on non weight bearing but was not present on weight bearing.  There was pain on manipulation of each foot.  There was also no varus/valgus angulation of the os calcis in relationship to the long axis of the tibia/fibula.  The weight bearing line was over the great toe and there was no muscle atrophy of the feet.  An antalgic gait was noted due to foot pain and morbid obesity.  The diagnoses were bilateral plantar fasciitis and bilateral pes planus.

On May 2011 VA foot examination, the Veteran complained of increased pain and more difficulty walking.  He reported pain, swelling, heat, redness, and stiffness (while standing, while walking, and at rest), and lack of endurance (while standing and while walking).  Prescribed orthotics provided no relief.  His response to current treatments was poor.  Flare-ups of foot joint disease occur weekly or more often with prolonged standing and walking.  He remained unable to stand for more than 15 to 30 minutes or walk more than a few yards.

On physical examination, there was evidence of swelling, tenderness, and abnormal weight bearing but no evidence of painful motion, instability, or weakness.  Achilles alignment was normal on non weight bearing but there was inward bowing (correctible with manipulation) on weight bearing.  Forefoot malalignment (correctible by manipulation) of the left foot was noted.  There was no midfoot malalignment or pronation of either foot.  The arch of each foot was present on non weight bearing but was not present on weight bearing.  There was pain on manipulation.  There was 15 degrees of valgus angulation of the os calcis in relation to the long axis of the tibia/fibula.  Only the right heel valgus was correctible by manipulation.  The weight bearing line was over the great toe and there was no muscle atrophy or other foot deformity. The Veteran had an antalgic gait and x-rays showed bilateral pes planus with bilateral plantar fasciitis.

On May 2011 private evaluation, the physician noted marked sensitivity with palpation on the medial aspect of both ankle joints with positive Tinel's sign, and marked sensitivity with palpation of both feet and ankles.  A diagnosis of chronic painful peripheral neuropathy with bilateral tarsal tunnel syndrome was given.

On November 2011 private evaluation, the Veteran complained of bilateral foot pain, which he described as aching, burning, and constant and which moderately limited his activities.  His foot joints were described as hypermobile.  Diagnoses of congenital pes planus and tarsal tunnel syndrome were given.

The Board has considered whether an increase to 50 percent is warranted.  However, inasmuch as the preponderance of the evidence is against a finding that the Veteran's pes planus more nearly approximates symptoms like marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis, that is not improved by orthopedic shoes or appliances, the Board finds that an increase in the schedular rating is not warranted.  

On July 2008 VA examination, there was objective evidence of tenderness, but it was not noted to be extreme.  While pronation was noted, it was considered mild and not marked.  On July 2008 private evaluation, marked tenderness of the plantar surfaces was noted but there was no evidence of marked pronation or of marked inward displacement and severe spasm of the tendo achillis.  On February 2010 VA examination, extreme tenderness was noted but there was no pronation or marked inward displacement and severe spasm of the tendo achillis on manipulation.  On May 2011 VA examination, inward bowing of the achillis was present on weight bearing but this was correctible on manipulation.  There was no pronation and there was no indication of severe spasm of the tendo achillis on manipulation.  There is no medical evidence during the appeal period, including the June 2008, February 2010, and May 2011 VA examinations, which shows marked pronation of the feet or spasms.  

The Board has also considered whether the Veteran's bilateral pes planus should be rated separately for each foot under Code 5284 (as other foot injury), but finds that the symptoms throughout the appeal period are wholly encompassed by the criteria under Code 5276, which are specific for the disability at issue.  More importantly, the Veteran is already rated at 30 percent and there is no evidence that he has actual loss of either foot to warrant the next higher rating (40 percent) under Code 5284.

The Board also notes for the record that a September 2014 rating decision subsequently granted service connection for plantar fasciitis and tarsal tunnel syndrome of the left and right foot (also claimed as neuropathy) as secondary to his service-connected pes planus.  Accordingly, several of the Veteran's complaints associated with his pes planus, including burning, tingling, and numbness, have already been addressed and separately rated.  38 C.F.R. § 4.14.

The Board has considered whether referral of this claim for consideration of an extraschedular rating is indicated.  The 30 percent rating assigned under Code 5276 encompass all symptoms (and associated impairment) shown by the record such as tenderness and pronation.  Therefore, the schedular criteria are not inadequate, and referral for extraschedular consideration is not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).   


ORDER

A rating in excess of 30 percent for bilateral pes planus is denied.


REMAND

Further development is necessary to determine whether this Veteran was unable to work due to his service-connected pes planus at any time since he filed his claim for increase in June 2008.  The evidence indicates that he has not worked since June 2002.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain an opinion from an appropriate examiner addressing whether the Veteran would have been precluded from substantially gainful employment at any time since June 2008 based solely on functional impairment associated with his bilateral pes planus.  The entire claims folder should be reviewed in connection with the opinion provided.  The Board notes that the Veteran completed high school and has reported jobs working phones and performing customer service in addition to work as a postal worker.  

2.  Thereafter, readjudicate the Veteran's claim for TDIU in light of all of the evidence of record.  In doing so, the AOJ must consider whether referral to the Director of Compensation Service for extraschedular consideration is proper.  If the appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


